NOTICE OF ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 01/05/2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-20 are pending; Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-8 are subject to examination on the merits.

Priority
The instant application is a CIP of PCT/US2020/013677 filed 15 January 2020, which claims benefit US Provisional applications:62/853,261; 62/808,074; 62/797,466 and 62/792,440 filed 05/28/19; 02/20/19; 01/28/19 and 01/15/19, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 November 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08. 

Election/Restrictions
Claims 9-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), amended claims 1 and 3-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05 November 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Laginess on 27 January 2022.
The application has been amended as follows: 
In the Claims (01/05/2022):
1.	(Currently amended) A method of enzymatically forming an N-2-O,6-O-sulfated heparan sulfate (N,2O,6O-HS) product in the absence of 3’-phosphoadenosine 5'-phosphosulfate (PAPS), the method comprising the following steps:
a. forming a reaction mixture comprising: 
i. a sulfo group donor, the sulfo group donor consisting of an aryl sulfate compound; 
ii. A-sulfated,2-O-sulfated heparan sulfate (N,2O-HS), and 
iii. a non-natural glaucosaminyl 6-O sulfotransferase enzyme (6OST), engineered to have sulfotransferase activity with an aryl sulfate compound as a sulfo group donor and N,2O-HS as a sulfo group acceptor, 
b. binding the aryl sulfate compound within the enzyme active site; and 
c. catalyzing the transfer of the sulfo group from the aryl sulfate compound to N,2O-HS, thereby forming the N,2O,6O-HS product, 
wherein said non-natural 6OST enzyme is a mutant of a natural 6OST enzyme within enzyme class EC 2.8.2.-, the natural 6OST enzyme having sulfotransferase activity with N,2O-HS and a sulfo group donor, the sulfo group donor consisting of PAPS, to form an N,2O,6O-HS product, wherein:
a. the natural 6OST enzyme comprises the following conserved amino acid sequence motifs:
i. a conserved amino acid sequence motif having the amino acid sequence, SEQ ID NO: 254;
ii. a conserved amino acid sequence motif having the amino acid sequence, SEQ ID NO: 255;
iii. a conserved amino acid sequence motif having the amino acid sequence, SEQ ID NO: 256;
b. within the amino acids sequence of the non-natural 6OST enzyme,
i. amino acid sequence SEQ ID NO: 254 is mutated to amino acid sequence SEQ ID NO: 257;
ii. amino acid sequence SEQ ID NO: 255 is mutated to an amino acid sequence selected from the group consisting of SEQ ID NO: 258 and SEQ ID NO: 259;
iii. amino acid sequence SEQ ID NO: 256 is mutated to amino acid sequence SEQ ID NO: 260
Cancel claims 2 and 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to methods of making N-2-O,6-O-sulfated heparan sulfate in the absence of 3’-phosphoadenosine 5'-phosphosulfate (PAPS) by utilizing a modified glucosaminyl 6-O sulfotransferase enzyme which has the motif of SEQ ID NO: 254 changed to SEQ ID NO: 257; the motif of SEQ ID NO: 255 changed to either SEQ ID NO: 258 or 259 and the motif of SEQ ID NO: 256 changed to SEQ ID NO: 260.  Applicant’s have found novel and non-obvious substitutions in glucosaminyl 6-O sulfotransferase enzymes which convert it to an enzyme not reliant upon PAPS and which can facilitate the formation of N-2-O,6-O-sulfated heparan sulfate.  As such, claims 1 and 3-19 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        28 January 2022